The recovery below was on a cross-action by defendant. To that the plaintiff filed what is styled a supplemental petition, but in reality it is wholly an answer to the cross-action. As to that cross-action appellant was a defendant. He filed a general denial, and thereafter pleaded certain other defenses, containing therein an allegation of the fact that the contract sued on by appellee was signed and payments made thereon as alleged by appellee, but that the assignments contracted for thereby were not delivered because appellee failed and refused to request or accept *Page 1019 
same, for reasons stated at length in. such answer, and it is these facts which appellee seeks to constitute an admission of the appellee's cross-action.
A defendant may plead inconsistent defenses after a general denial, and facts pleaded in one of such defenses may not be taken as an admission of facts elsewhere denied. Houston E.  W. T. R. Co. v. De Walt,96 Tex. 121, 70 S.W. 531, 97 Am. St. Rep. 877; Bauman v. Chambers,91 Tex. 108, 41 S.W. 471; Express Printing Co. v. Copeland, 64 Tex. 354; Duncan v. Magette, 25 Tex. 245.
Moreover, conceding the binding force of the admission of the making of the contract and the receiving of a part of the money consideration thereunder, there remains no evidence of the demand of Hicks for an assignment of a part of the acreage or a refusal thereof. This defense was pleaded and nowhere conceded. It is manifest that there must be proof of a demand and refusal. The payments were by various installments. Hicks cannot be said as a matter of law to be presumed to have demanded a pro tanto assignment at each installment payment. The contract was never fully performed by either party. Who first breached it in its incomplete fulfillment is a question of fact.
The only evidence offered is a statement of Hicks made in another trial of a different lawsuit. In that case Hicks was suing for a commission for sale of stocks. He was shown to have been paying money to appellant at the time he was contending appellant owed him and was asked for an explanation. He gave it, saying that he had to pay the money to get certain leases (those involved in this suit) which he had contracted to deliver to certain third parties. That was a proper issue in that case and a proper subject for cross-examination in that case, and therefore his statements to that extent are admissible here. However, thereafter his own attorneys asked him if he ever got the leases from appellant, to which he answered "No," and also that the appellant refused to deliver them. Those two latter statements were wholly foreign to the issue of the commissions then being litigated. They shed no light on why Hicks was paying money to the World Oil Company or any right to commissions. They could have been stricken on objection in that trial. That the opposing counsel did not object ought not to give an additional value to them. Such counsel may have thought it not wise to further impress the jury with such improper testimony, either by objection or cross-examination, which latter, if undertaken, could certainly have been stopped by the trial court. We presume that the lawyers did their duty as officials of the court and did not attempt to go into those controversies foreign to the issues in that trial.
Now at this trial, before us on appeal, Hicks is dead. His statements, foreign to the other case, are a vital issue here. To admit them when he cannot be cross-examined, as made in a case where he was not and should not have been cross-examined as to them, seems to me reversible. The judgment in that case would not be admissible. St. Louis S.W. R. Co. v. Hengst, 36 Tex. Civ. App. 217, 81 S.W. 832. The issues in that case are not substantially the issues here. Trinity  P. Ry. v. Geary (Tex.Civ.App.) 194 S.W. 458. The fault of the evidence as admitted in former trial is not one of form. It is one of substance, and hence is not within the rule of Sherman Gas  L. Co. v. Belden, 103 Tex. 59, 123 S.W. 119,27 L R. A. (N.S.) 237.
If the rule of the majority is based on the extremities of appellee, then it is not well founded. This suit was pending for years while Hicks was alive and while he was in a hospital for tuberculosis. His deposition could have been taken and he subjected to cross-examination. It was not done.
Without that evidence the record is barren of evidence of demand by Hicks or refusal by appellant of the assignments of the oil leases.
I believe the judgment of the trial court should be reversed and remanded. *Page 1020